Oliver, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of miniature motors the same in all material respects as those the subject of James G. Wiley Co., a/c Ungar Electric Tools v. United States (49 Cust. Ct. 199, Abstract 66961); H. H. Elder & Co. and T.V. Promotions Import Co. et al. v. United States (48 Cust. Ct. 397, Abstract 66651); and Polks Model Craft Hobbies, Inc., and Meadows Wye & Co., Inc. v. United States (38 Cust. Ct. 422, Abstract 60545), the claim of the plaintiff was sustained.